Name: Commission Regulation (EC) No 1304/94 of 6 June 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 94 Official Journal of the European Communities No L 142/7 COMMISSION REGULATION (EC) No 1304/94 of 6 June 1994 on the supply of cereals as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 21 000 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3 . 1991 , p . 108 . No L 142/8 Official Journal of the European Communities 7. 6. 94 ANNEX LOT A 1 . Operation No (') : 1629/93 2. Programme : 1993 3. Recipient (2) : Peru 4. Representative of the recipient : Fondo de Contravalor Peru  Comunidad Europea, Emilio Cave ­ necia 329  of 301  San Isidro  Lima 27  Peru : Fax : 41 56 52 5. Place or country of destination (*) : Peru 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA (1 ) (a)) 8 . Total quantity : 7 400 tonnes 9. Number of lots : one 10. Packaging and marking : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 7. 1994 18 . Deadline for the supply : 14. 8 . 1994 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 6 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 5. 7. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 7. 1994 (c) deadline for the supply : 28. 8 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20. 6 . 1994, fixed by Commission Regulation (EC) No 1207/94 (OJ No L 133, 28 . 5. 1994, p. 22) 7. 6 . 94 Official Journal of the European Communities No L 142/9 LOT B 1 . Operation No ('): 1630/93 2. Programme : 1993 3 . Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), ave. Argen ­ tina No 3017, Callao. Tel.: 29 10 65, fax : 33 76 35 5. Place or country of destination (5) : Peru 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 7 300 tonnes (10 000 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (6) Q (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.2 (b) and II.B.3) Markings in Spanish ; supplementary martings : 'Distribucion gratuita' 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Warehouse Pronaa (see point 4) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 7  7. 8 . 1994 18 . Deadline for the supply : 4. 9 . 1994 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 6. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 5. 7. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  21 . 8 . 1994 (c) deadline for the supply : 18 . 9 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97/ 295 01 30/296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20. 6 . 1994, fixed by Commission Regulation (EC) No 1207/94 (OJ No L 133, 28 . 5 . 1994, p. 22) No L 142/10 Official Journal of the European Communities 7. 6. 94 LOT C 1 . Operation No ('): 1631 /93 2. Programme : 1993 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argentina No 3017, Callao, Tel : 29 10 65, fax : 33 76 35 5. Place or country of destination f) : Peru 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900 / 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA (1 ) (f)) 8 . Total quantity : 1 500 tonnes (3 600 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (6) Q (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA. (2) (b) and IIA (3)) Markings in Spanish ; supplementary markings : 'Distribution gratuita' 1 1 . Method of mobilization of product : the Community market 1 2. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : warehouse PRONAA (see point 4) 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 7.  7. 8 . 1994 18 . Deadline for the supply : 4. 9. 1994 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 6 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 5. 7. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipement stage : 1 .  21 . 8 . 1994 (c) deadline for the supply : 18 . 9 . 1994 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 20 . 6. 1994, fixed by Commission Regulation (EC) No 1207/94 (OJ No L 133, 28 . 5. 1994, p. 22) 7. 6. 94 Official Journal of the European Communities No L 142/11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3 . 1994, p. 1 ), shall not apply to this amount. O Commission delegation to be contacted by the successful tenderer : Avenida Paseo Delia Republica, 3755, 5 ° Piso, San Isidro, Lima 27 [Tel.: (51-14)40 30 97 ; fax : (51-14)40 97 63]. (6) Notwithstanding OJ No C 114, point IIA3 (c) or II.B.3 (c) is replaced by the following : 'the words "European Community"'. O Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a captial 'R'. (8) Bagging must be carried out before shipment.